Order entered October 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01649-CR
                                      No. 05-12-01651-CR

                           RODNEY DEON SAMPSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-53201-K, F11-53164-K

                                            ORDER
       The Court REINSTATES the appeals.
       On February 28, 2013, we ordered the trial court to make findings regarding why the
reporter’s record has not been filed in these appeals. The findings were due within thirty days.
Although court reporter Yolanda Atkins filed, on April 26, 2013, a request for an extension of
time to file the reporter’s record, she did not tender the reporter’s record with the extension
request. Moreover, the extension request indicates court reporter Karren Jones recorded a
portion of the record, and Ms. Jones has not tendered any portion of the record, either. When we
did not receive the findings or the reporter’s record by July 29, 2013, the Court again ordered the
Honorable Dominique Collins, Presiding Judge of the Criminal District Court No. 4 to make
findings regarding why the reporter’s record has not been filed. Although the findings were due
by August 28, 2013, to date we have not received the findings or the reporter’s record, nor have
we received any communication from the trial court or anyone else regarding the status of the
reporter’s record. The appeals cannot proceed until the issue of the reporter’s record is resolved.
       Because we have not received the reporter’s record, we DENY as moot the April 26,
2013 request for an extension of time to file the reporter’s record.
       The Court ORDERS the Honorable Dominique Collins, Presiding Judge of the Criminal
District Court No. 4, to make findings of fact regarding whether appellant has been deprived of
the reporter’s record because of ineffective counsel, indigence, or for any other reason.
   •   The Honorable Dominique Collins shall first determine whether appellant desires to
       prosecute the appeals. If the Honorable Dominique Collins determines that appellant
       does not desire to prosecute the appeals, she shall make a finding to that effect.

   •   If the Honorable Dominique Collins determines that appellant desires to prosecute the
       appeals, she shall next determine whether appellant is indigent and entitled to proceed
       without payment of costs for the reporter’s record. If appellant is entitled to proceed
       without payment of costs, the Honorable Dominique Collins shall make a finding to that
       effect. Moreover, if appellant is indigent, the Honorable Dominique Collins is
       ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the Honorable
       Dominique Collins finds appellant is not indigent, she shall determine whether retained
       counsel has abandoned the appeals.

   •   The Honorable Dominique Collins shall next determine: (1) the name and address of
       each court reporter who recorded the proceedings in this cause; (2) the court reporter’s
       explanation for the delay in filing the reporter’s record; and (3) the earliest date by which
       the reporter’s record can be filed.

       We ORDER the Honorable Dominique Collins to transmit a supplemental record,
containing the written findings of fact, any supporting documentation, and any orders, to this
Court by NOVEMBER 1, 2013.

              FAILURE OF THE HONORABLE DOMINIQUE COLLINS,
              PRESIDING JUDGE OF THE CRIMINAL DISTRICT
              COURT, TO TRANSMIT THE SUPPLEMENTAL RECORD
              CONTAINING THE FINDINGS BY THE DATE HEREIN SET
              FORTH MAY RESULT IN THE ISSUANCE OF A SHOW
              CAUSE ORDER AND/OR A JUDGMENT OF CONTEMPT.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; court reporters

Yolanda Atkins and Karren Jones; and to counsel for all parties.

       We ABATE the appeals to allow the Honorable Dominique Collins to comply with this

order. The appeals shall be reinstated on November 1, 2013 or when the supplemental record is

received, whichever is earlier.


                                                    /s/    LANA MYERS
                                                           JUSTICE